
	
		I
		111th CONGRESS
		1st Session
		H. R. 2279
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Ms. Castor of Florida
			 (for herself, Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Rush, Ms. Bordallo, Ms.
			 Norton, Mr. Kucinich,
			 Ms. Baldwin,
			 Ms. Lee of California, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  eliminate contributing factors to disparities in breast cancer treatment
		  through the development of a uniform set of consensus-based breast cancer
		  treatment performance measures for a 6-year quality reporting system and
		  value-based purchasing system under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Eliminating Disparities in Breast Cancer Treatment Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Delays in receiving care after breast
			 cancer diagnosis are reported to be greater for African-American women than
			 White women.
			(2)Recent studies
			 indicate that African-American women with breast cancer are less likely to
			 receive standard therapy than White women.
			(3)African-American
			 and Hispanic patients are significantly more likely than White patients to be
			 diagnosed at a more advanced stage of breast cancer.
			(4)Investigators found that regardless of
			 insurance status, African-American women are 1.9 times more likely to be
			 diagnosed with an advanced stage of breast cancer than White women and Hispanic
			 women are 1.4 times more likely to be diagnosed with an advanced stage of
			 breast cancer than White women.
			(5)African-American
			 women are ten percent more likely not to receive tests to determine if breast
			 cancer has spread to axillary (underarm) lymph nodes. Studies show that health
			 insurance status, race, income, and educational background are directly linked
			 to irregularity in administering this vital screening.
			(6)According to American Cancer Society
			 researchers, substantial disparities remain or persist regarding cancer
			 diagnosis and treatment.
			3.PurposeThe purpose of this Act is to promote the
			 implementation of standardized health care practices for breast cancer
			 treatment under the Medicare program to eliminate disparities in the provision
			 of care to such patients based on race, level of education, income, and health
			 insurance status of such patients.
		4.Consensus-based
			 breast cancer treatment performance measures system under
			 MedicareTitle XVIII of the
			 Social Security Act is amended by adding at the end the following new
			 section:
			
				1899.Breast cancer
				treatment performance measures system
					(a)In
				generalNot later than
				October 1, 2010, the Secretary shall establish, in accordance with the
				provisions of this section, a 6-year breast cancer treatment quality
				performance system (in this section referred to as the system)
				to—
						(1)assess and
				publicly disclose, through the use of quality measures, the quality of care
				provided for the treatment of breast cancer by specified health care providers;
				and
						(2)beginning October
				1, 2013, base payment under this title to such providers for such treatment on
				the performance of such providers based on such measures.
						(b)Specified health
				care providers
						(1)In
				generalThe Secretary shall specify classes of providers of
				services and suppliers, including hospitals, cancer centers, physicians,
				primary care providers, and specialty providers, to which the provisions of
				this section shall apply.
						(2)DefinitionFor
				purposes of this section, the term specified health care provider
				means a provider of services or supplier specified under paragraph (1).
						(c)Identification
				and endorsement of breast cancer treatment performance measures
						(1)In
				generalUnder the system, the Secretary, shall enter into
				agreements with the National Quality Forum, an organization that operates as a
				voluntary consensus standards body as defined for purposes of section 12(d) of
				the National Technology Transfer and Advancement Act of 1995 (Public Law
				104–113) and Office of Management and Budget Revised Circular A–119 (published
				in the Federal Register on February 10, 1998), under which the National Quality
				Forum shall identify a uniform set of consensus-based performance measures to
				evaluate the quality of care provided by specified health care providers for
				the treatment of breast cancer, endorse such set of measures through its
				multistakeholder consensus development process, and annually update such set of
				measures.
						(2)Measures
				describedThe set of measures described in paragraph (1) shall
				include, with respect to the treatment of breast cancer, measures of patient
				outcomes, the process for delivering medical care related to such treatment,
				patient counseling and engagement in decisionmaking, patient experience of
				care, resource use, and practice capabilities, such as care
				coordination.
						(d)Reporting
				process
						(1)In
				generalUnder the system, for
				periods (as specified by the Secretary) beginning on or after October 1, 2010,
				the Secretary shall establish a reporting process, with respect to treatment
				furnished for breast cancer, that provides for a method for specified health
				care providers to submit to the Secretary data on the performance of such
				providers during each period through use of the performance measures developed
				pursuant to subsection (c)(1). Such data shall be submitted in a form and
				manner and at a time specified by the Secretary.
						(2)Voluntary
				submission during initial 3 yearsThe reporting process under
				paragraph (1) shall provide for the voluntary submission of data (and
				incentives for such submission) under the process for periods ending before
				October 1, 2013.
						(3)Characteristics
				of data submitted under reporting processData submitted by a
				specified health care provider under the reporting process under paragraph (1)
				shall—
							(A)take into account
				the quality of breast cancer treatment furnished to all patients of the
				provider, regardless of the type of health insurance coverage of the patient or
				whether or not the patient has such coverage; and
							(B)be structured in a
				manner that allows for comparison according to race, educational level, income,
				insurance status, and any other category specified by the Secretary.
							(e)Public
				disclosureUnder the system, the Secretary shall establish
				procedures to require that information with respect to the quality demonstrated
				by a specified health care provider of treatment furnished for breast cancer
				during a period (based on the performance measures data submitted pursuant to
				subsection (c)(1) by the provider for such period) is made available on the
				official public Internet site of the Department of Health and Human Services in
				a clear and understandable form. Such procedures shall ensure that a specified
				health care provider has the opportunity to review the information that is to
				be made public with respect to the provider at least 30 days prior to such data
				being made public and shall provide for an appeals process in the case a
				provider claims such information to be incorrect or incomplete.
					(f)Value-based
				purchasing for periods beginning October 1, 2013
						(1)In
				generalUnder the system, for periods beginning on or after
				October 1, 2013, and ending before October 1, 2016, the Secretary shall
				establish and implement, a value-based purchasing program, with respect to
				specified health care providers that furnish treatment for breast cancer during
				such a period, under which—
							(A)in the case of
				such a provider that does not submit data in accordance with the reporting
				process under subsection (d)(1) for such treatment furnished during such
				period, the Secretary shall reduce payment under this title for such treatment
				by an amount specified by the Secretary; and
							(B)in the case of
				such a provider that submits data in accordance with the reporting process
				under subsection (d)(1) for such treatment furnished during such period—
								(i)subject to clause
				(ii), if the Secretary determines such provider furnished low quality care (in
				accordance with a method specified by the Secretary) for such treatment, the
				Secretary shall reduce the amount that would otherwise be paid to such provider
				under this title for such treatment by an amount specified by the
				Secretary;
								(ii)if the Secretary
				determines such provider furnished low quality care (in accordance with the
				method specified under clause (i)) for such treatment, but the quality of care
				has improved as compared to the quality of care the provider furnished during
				the previous period, the Secretary shall reduce the amount that would otherwise
				be paid to such provider under this title for such treatment in accordance with
				an incremental method established by the Secretary that ensures that the amount
				of such reduction—
									(I)is less than the
				amount specified by the Secretary under clause (i); and
									(II)is based on the
				extent of improvement in the quality of care; and
									(iii)if the Secretary
				determines such provider did not furnish low quality care (in accordance with
				the method specified under clause (i)) for such treatment, the Secretary shall
				provide to such provider the amount to be paid to such provider under this
				title for such treatment.
								(2)Results-based
				paymentsThe amount of a
				reduction under subparagraph (A) or (B)(i) of paragraph (1) shall be determined
				in accordance with a method established by the Secretary.
						(g)ReportsNot
				later than October 1, 2011, and for each 6-month period thereafter (before
				fiscal year 2017), the Secretary shall submit to Congress a report that
				evaluates the development and implementation of the system, including—
						(1)an evaluation of
				the number of specified health care providers that submit data pursuant to
				subsection (c)(1);
						(2)an analysis of the effect of such system on
				reducing disparities in the provision of breast cancer treatment to patients
				based on race, level of education, income, and health insurance status of such
				patients; and
						(3)recommendations on
				whether (and to what extent) to extend the system under this section.
						(h)Application to
				part CThe Secretary shall provide for a method to apply the
				provisions of this section to treatment furnished under a plan under part
				C.
					.
		
